 1   Albert N. Kennedy, OSB No. 821429
        Direct Dial: (503) 802-2013
 2      Facsimile: (503) 972-3713
        E-Mail:      al.kennedy@tonkon.com
 3   Ava L. Schoen, OSB No. 044072
        Direct Dial: (503) 802-2143
 4      Facsimile: (503) 972-3843
        E-Mail:      ava.schoen @tonkon.com
 5   TONKON TORP LLP
     1600 Pioneer Tower
 6   888 S.W. Fifth Avenue
     Portland, OR 97204
 7
              Attorneys for Debtor
 8

 9

10                         IN THE UNITED STATES BANKRUPTCY COURT
11                                 FOR THE DISTRICT OF OREGON
12    In re                                                           Case No. 18-34413-tmb11

13    Davis Properties, LLC,                                          DEBTOR'S MOTION TO DISMISS
                                                                      CHAPTER 11 CASE
14                            Debtor.

15

16                   Davis Properties, LLC ("Debtor"), hereby moves this Court for an order
17   dismissing this Chapter 11 case. In support of the motion, Debtor states:
18                   1.      On December 19, 2018 ("Petition Date"), Debtor filed a voluntary
19   petition for relief under Chapter 11 of Title 11 of the United States Code.
20                   2.      Debtor has continued in possession of its property and is continuing to
21   operate and manage its business as debtor-in-possession pursuant to §§ 1107(a) and 1108 of
22   the Bankruptcy Code.
23                   3.      The statutory predicates for the relief requested by this motion are
24   11 U.S.C. § 1112(b) and Fed. R. Bankr. P. 1017(f).
25   ///
26   ///
Page 1 of 3 – DEBTOR'S MOTION TO DISMISS CHAPTER 11 CASE


                                            Tonkon Torp LLP
                                            888 SW Fifth Avenue, Suite 1600
                                                Portland, Oregon 97204
                                                     503-221-1440
                          Case 18-34413-tmb11             Doc 80              Filed 10/18/19
 1                    4.      The court has jurisdiction over this contested matter pursuant to 28

 2   U.S.C. §§ 157 and 1334. This matter is a core proceeding as defined by 28 U.S.C.

 3   §§ 157(b)(2)(A).

 4                    5.      Pursuant to 11 U.S.C. §§ 1109(b) and 1112(b), Debtor has standing to

 5   bring this motion.

 6                    6.      Debtor owned real property located at 461 NE 3rd Avenue, Canby, OR

 7   (the "Property"), which Property was Debtor’s sole material asset.

 8                    7.      Pursuant to the Order Granting Debtor’s Motion for Order Approving

 9   Sale of Debtor’s Assets Free and Clear of Liens, Claims, and Encumbrances [ECF No. 75],

10   Debtor sold the Property effective October 16, 2019 (the “Sale”).

11                    8.      As a result of the Sale, (i) all of Debtor’s secured and unsecured

12   creditors were paid in full, (ii) Debtor’s real estate brokers were paid their commissions in

13   full, (iii) Debtor’s quarterly US Trustee fees owing through the date of the Sale were paid in

14   full, and (iii) all of Debtor’s administrative expense holders were paid in full.1

15                    9.      In light of the facts as set forth above, this Chapter 11 case should be

16   dismissed pursuant to 11 U.S.C. § 1112(b) for cause because (i) all creditors and

17   administrative expenses have been paid in full and (ii) there is nothing to reorganize.

18                    10.     The exceptions set forth in 11 U.S.C. §§ 1112(b)(1) and (2) are
19   inapplicable.

20   ///

21   ///

22   ///

23   ///

24   ///
25
     1
26       Debtor has contemporaneously filed an application for final professional compensation.

Page 2 of 3 – DEBTOR'S MOTION TO DISMISS CHAPTER 11 CASE


                                             Tonkon Torp LLP
                                             888 SW Fifth Avenue, Suite 1600
                                                 Portland, Oregon 97204
                                                      503-221-1440
                           Case 18-34413-tmb11             Doc 80              Filed 10/18/19
 1                 Wherefore, Debtor respectfully requests that the Court enter an order

 2   dismissing this Chapter 11 case.

 3                 DATED: October 18, 2019.

 4                                             TONKON TORP LLP

 5
                                               By /s/ Ava L. Schoen
 6                                                Albert N. Kennedy, OSB No. 821429
                                                  Ava L. Schoen, OSB No. 044072
 7                                                Attorneys for Debtor

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24
25

26

Page 3 of 3 – DEBTOR'S MOTION TO DISMISS CHAPTER 11 CASE


                                         Tonkon Torp LLP
                                         888 SW Fifth Avenue, Suite 1600
                                             Portland, Oregon 97204
                                                  503-221-1440
                      Case 18-34413-tmb11              Doc 80              Filed 10/18/19
 1                                CERTIFICATE OF SERVICE
 2
                    I hereby certify that I served the foregoing DEBTOR'S MOTION TO
 3
     DISMISS CHAPTER 11 CASE on the parties indicated as "ECF" on the attached List of
 4
     Interested Parties by electronic means through the Court's Case Management/Electronic Case
 5
     File system on the date set forth below.
 6
                    In addition, I served the foregoing on the parties below by mailing copies
 7
     thereof in sealed, first-class postage prepaid envelopes, addressed to the parties' last-known
 8
     address and depositing in the U.S. mail at Portland, Oregon on the date set forth below.
 9
                    DATED this 18th day of October, 2018.
10

11                                                     TONKON TORP LLP

12

13                                                     By /s/ Ava L. Schoen
                                                          Albert N. Kennedy, OSB NO. 821429
14                                                        Ava L. Schoen, OSB No. 044072
                                                          Attorneys for Debtor
15

16

17

18
19

20

21

22

23

24
25

26

  Page 1 of 1 - CERTIFICATE OF SERVICE

                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                               Portland, Oregon 97204
                                                    503.221.1440
                       Case 18-34413-tmb11              Doc 80               Filed 10/18/19
                                LIST OF INTERESTED PARTIES
                                    In re Davis Properties, LLC
                          U.S. Bankruptcy Court Case No. 18-34413-tmb11

                                      ECF PARTICIPANTS
JONAS V ANDERSON jonas.v.anderson@usdoj.gov
•JASON M AYRES jayres@gsblaw.com, krhine@gsblaw.com
•SARAH FLYNN sarah.flynn@usdoj.gov
•ALBERT N KENNEDY al.kennedy@tonkon.com, leslie.hurd@tonkon.com;
spencer.fisher@tonkon.com
•KATHRYN PERKINS kathryn.e.perkins@usdoj.gov
•AVA L SCHOEN ava.schoen@tonkon.com, leslie.hurd@tonkon.com
• US Trustee, Portland USTPRegion18.PL.ECF@usdoj.gov

                                   NON-ECF PARTICIPANTS

SECURED CREDITORS
Clackamas County Assessor
POB 6100
Portland, OR 97228-6100




040409/00001/10451790v1




                      Case 18-34413-tmb11      Doc 80   Filed 10/18/19
